UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7242


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CLAUDE SLOAN,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at Big
Stone Gap. James P. Jones, Senior District Judge. (2:00-cr-10101-JPJ-1; 2:18-cr-00004-
JPJ-1)


Submitted: December 16, 2021                                Decided: December 20, 2021


Before WYNN and RICHARDSON, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Claude Sloan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Claude Sloan appeals the district court’s order denying his fourth motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First Step

Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. Having reviewed the

record and finding no reversible error, we affirm the decision of the district court. See

United States v. Sloan, Nos. 2:00-cr-10101-JPJ-1; 2:18-cr-00004-JPJ-1 (W.D. Va. Aug. 19,

2021). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           2